991 F.2d 791
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Glenn E. SPRUILL, Petitioner-Appellant,v.Edward W. MURRAY, Director of the Virginia Department ofCorrections, Respondent-Appellee.
No. 92-7274.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 29, 1993Decided:  April 22, 1993

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Rebecca B. Smith, District Judge.  (CA-92-1119-2)
Glenn E. Spruill, Appellant Pro Se.
E.D.Va.
DISMISSED.
Before LUTTIG, Circuit Judge, and BUTZNER and CHAPMAN, Senior Circuit Judges.
PER CURIAM:


1
Glenn E. Spruill appeals from the district court's order dismissing without prejudice his claim under 28 U.S.C. § 2254 (1988) for failure to exhaust state remedies as required by § 2254(b).  Our review of the record discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.*  Spruill v. Murray, No. CA-921119-2 (E.D. Va.  Dec. 21, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 We modify the district court's judgment to reflect that the dismissal is without prejudice.  28 U.S.C. § 2106 (1988)